Stephens, J.
1. A person doing business under a trade name may bring suit in that name as his trade name. This is true although the trade name may be that of a corporation in which the person doing business in that name owns all the capital stock.
2. A motion for a continuance on the ground of surprise, made upon the allowance of an amendment to the petition, is defective where it is not at the time expressly represented, to the court that such surprise is “not claimed for the purpose of delay.” Civil Code (1910), § 5714; Hoffman v. Franklin Motor-Car Co., 32 Ga. App. 229 (2) (122 S. E. 896); Atlantic & Birmingham Railroad Co. v. Douglas, 119 Ga. 658 (46 S. E. 867).
3. The evidence showed conclusively and without dispute that the alleged indebtedness of the defendant was due to the plaintiff named in the petition, and the court did not err in directing a verdict for the plaintiff.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.